       Case 3:19-cv-00122-AC          Document 32   Filed 10/15/20   Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON



PENINSULA PLUMBING, INC., an                    Case No. 3:19-cv-00122-AC
Oregon corporation
                                                ORDER
             Plaintiff,

      v.

RHEEM MANUFACTURING
COMPANY, a Foreign entity, and KELLER
PLUMBING SUPPLY CO., a Foreign entity
doing business as Keller Supply Company,

             Defendants,


RHEEM MANUFACTURING
COMPANY, a Foreign entity,

             Third Party Plaintiff,

      v.

BOCK WATER HEATERS, INC., a
Wisconsin corporation,

             Third Party Defendant.




PAGE 1 – ORDER
         Case 3:19-cv-00122-AC          Document 32        Filed 10/15/20    Page 2 of 2




IMMERGUT, District Judge.

       On October 2, 2020, Magistrate Judge John Acosta issued his Findings and

Recommendation (F&R), ECF 30. The F&R recommends that this Court dismiss this action

without prejudice for failure to prosecute. No party has filed objections.

                                          DISCUSSION

       Under the Federal Magistrates Act (“Act”), as amended, the court may “accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1). If a party objects to a magistrate judge’s F&R, “the court shall make a de

novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” Id. But the court is not required to review, de

novo or under any other standard, the factual or legal conclusions of the F&R to which no

objections are addressed. See Thomas v. Arn, 474 U.S. 140, 149–50 (1985); United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc). Nevertheless, the Act “does not

preclude further review by the district judge, sua sponte” whether de novo or under another

standard. Thomas, 474 U.S. at 154.

       No party having filed objections, this Court has reviewed the F&R and accepts Judge

Acosta’s conclusions. The F&R, ECF 30, is adopted in full. This case is DISMISSED without

prejudice for failure to prosecute. See Fed. R. Civ. P. 41(b).



       IT IS SO ORDERED.

       DATED this 15th day of October, 2020.

                                                      /s/ Karin J. Immergut
                                                      Karin J. Immergut
                                                      United States District Judge



PAGE 2 – ORDER
